Opinion filed December 20, 2007











 








 




Opinion filed December 20, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00257-CV
                                                    __________
 
                                   BASILIO S. RAMIREZ, Appellant
 
                                                             V.
 
                                        HILDA
RAMIREZ, Appellee
 

 
                                         On
Appeal from the 358th District Court
 
                                                           Ector
County, Texas
 
                                                Trial
Court Cause No. D-122,981
 

 
                                            M
E M O R A N D U M    O P I N I O N
Basilio
S. Ramirez has filed in this court a motion to withdraw his appeal.  The motion
is granted, and the appeal is dismissed.
 
PER CURIAM
December 20,
2007
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.